
	
		II
		110th CONGRESS
		1st Session
		S. 1512
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend part E of title IV of the Social Security Act to
		  expand Federal eligibility for children in foster care who have attained age
		  18.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Foster Care Continuing
			 Opportunities Act.
		2.State option for
			 youth to elect to remain in foster care after attaining age 18
			(a)Definition of
			 childSection 475 of the Social Security Act (42 U.S.C. 675) is
			 amended by adding at the end the following new paragraph:
				
					(8)(A)Subject to subparagraph
				(B), the term child means an individual who has not attained age
				18.
						(B)At the option of a State, such term
				may include an individual who—
							(i)has attained age 18; and
							(ii)elects to remain in foster care
				until attaining age 19, 20, or 21 (as the State may
				elect).
							.
			(b)Conforming
			 amendmentsSection 477 of such Act (42 U.S.C. 677) is
			 amended—
				(1)in subsection
			 (a)—
					(A)in paragraphs
			 (1), (2), and (3) by inserting (or such higher age as the State has
			 elected under section 475(8) after of age each place it
			 appears; and
					(B)in paragraph (5),
			 by inserting (or between such higher age as the State has elected under
			 section 475(8) and 21 years of age) after 18 and 21 years of
			 age; and
					(2)in subparagraphs
			 (A), (B), and (C) of subsection (b)(3), by inserting (or such higher age
			 as the State has elected under section 475(8)) after 18 years of
			 age each place it appears.
				(c)Effective
			 dateThe amendments made by this section take effect on October
			 1, 2007.
			
